 In the Matter Of INTERNATIONALFREIGHTINGCORP.,et al.(ARDMORESTEAMSHIP COMPANY, INC.)andINTERNATIONAL SEAMEN'S UNIONOF AMERICACase No. R-159CERTIFICATION OF REPRESENTATIVESApril 1, 1938On September 17, 1937, the National Labor Relations Board, hereincalled the Board, issued a Decision and Direction of Elections in theabove-entitled case.'On November 10, 1937, the Board issued anAmendment to Decision and Direction of Elections.2The Directionof -Elections, as amended, directed that elections by secret ballot beconducted among the unlicensed seamen, except wireless and radio,operators, chief electricians on electrically driven ships, and, juniorengineers who hold licenses, employed on all type of craft operatedin or out of Atlantic and Gulf ports, except craft operated in harborsonly, by several named companies, including Ardmore Steamship,Company, Inc., New York City.Pursuant to the Decision and Direction of Elections, as amended,an election by secret ballot has been conducted under the directionand supervision of Elinore Morehouse Herrick, the Regional Directorfor the Second Region (New York City), among the eligible em-ployees of Ardmore Steamship Company, Inc.On March 7, 1938,the said Regional Director, acting pursuant to Article III, Section 9,of National Labor Relations Board Rules and Regulations-Series 1,as amended, issued and duly served -upon the parties an IntermediateReport on the election.No objections or exceptions to the Inter-mediate Report have been filed by any of the parties. .As to the balloting and its results, the Regional Director reportedas follows :Total number eligible to vote-----------------------------76Total number of ballots cast------------------------------69Total number of votes in favor of International Seamen'sUnion of America, or its successor, affiliated with theAmerican Federation of Labor---------------------------1Total number of votes in favor of National Maritime Unionof America, affiliated with the Committee for IndustrialOrganization----------------------- --------------------65Total number of votes in favor of neither organization------1Total number of blank ballots----------------------------0Total number of void ballots------------------------------1Total number of challenged ballots------------------------113 N L. R. B 692.2 4 N. L. R. B. 111.394 DECISIONS AND ORDERS395By virtue of and pursuant to the power vested in the NationalLabor _ Relations Board by Section 9 (c)- of the National LaborRelations Act, 49 Stat. 449, and pursuant to Article III, SectionsS and 9, of National Labor Relations Board Rules and Regulations-Series 1, as amended, ,IT IS HEREBY CERTIFIED that National Maritime Union of America,affiliated with the Committee for Industrial Organization, has beendesignated and selected by a majority of the unlicensed seamen,,except wireless and radio operators, chief electricians on electricallydriven ships, and junior engineers who hold licenses, employed on alltype of craft operated in or out of Atlantic and Gulf ports, exceptcraft operated in harbors only, by Ardmore Steamship Company,Inc.,New York City, as their representative for the purposes ofcollective bargaining, and that, pursuant to Section 9 (a) of theAct, National Maritime Union of America, affiliated with the Com-mittee for Industrial Organization, is the exclusive representative ofall such employees for the purposes of collective bargaining inrespect to rates of pay, wages, hours of employment, and other condi-tions of employment.